“8 SKOUASB (Rey, 02/08/2019) Judgment in a Criminal-Petty Case (Modified)

 

Page 1 of 1 |

   
 

UNITED STATES DISTRICT COURT

 

 

 

 

 

 

 

 

; Q 901
‘SOUTHERN DISTRICT OF CALIFORNIA JUL ae 2019
. | | | | reel SRST
United States.of America — JUDGMENT aay Seecawis
Vv. - (For Offenses Comr au mH or eeR DIS Mino fie 7, oy
Cristian Omar Pizana-Luevano Case Number: 3:19-mj-22970
| Dana M. Grimes
Defendant's Attorney .
_ REGISTRATION NO, 86726298
THE DEFENDANT:
“EX pleaded guilty. to count(s) 1 of Complaint
O1 was found guilty to count(s)
after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count) which involve the following offense(s):.
Title & Section Nature of Offense a. - Count Number(s)
8:1325 ILLEGAL ENTRY (Misdemeanor) : I
_ C1 The defendant has been found not guilty on count(s) . 7 _
_U Count(s): dismissed on the motion of the United States.

_ IMPRISONMEN T
The defendant is hereby committed to 0 the custody of the United States Bureau of Prisons to be’
imprisoned for a term of:

 

rive serven ee ____ days

[x] Assessment: $10 WAIVED & Fine: WAIVED

bX Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents i in
the defendant’s possession at the time of arrest upon their deportation or removal.

[J Court recommends defendant be deported/removed with relative, = charged in case

 

ITIS ORDERED that the defendant shall notify th the United States Attorney for this district within 30 days :
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
unposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances. . 7

Friday, July 26, 2019
Date of Imposition of Sentence

 

- Received LE - wo a | Michael J. Seng

 

 

DUSM | . a - ~ HONORABLE MICHAEL J.SENG —
, UNITED STATES MAGISTRATE JUDGE

Clerk’s Office Copy oS - wo i OT | 3:19-mj-22970

 
